Title: To Alexander Hamilton from John Berrien, 24 June 1791
From: Berrien, John
To: Hamilton, Alexander


District of Savannah June 24th. 1791
Sir
I observe in the Excise Law, that all Casks & other Vessels containing spirituous liquors imported into the United States &c. are to be mark’d with the Number, Quantity, proof, name of the Vessel in wh. it is imported, & Port of Entry. I will thank you to direct me whether the idea extends to each Jug of Ginn wh: contains only one quart, or every basket of Annisseed wh. contains only one Gallon. The law does not except them in the clause wh. directs that all spirits shall be marked & yet I conceive that it cannot be the intention to include them. I shall be much oblig’d by your direction on the subject, & am Sir   very Obediently   Your Most hume Servt.
John Berrien
I. R.
Alexr. Hamilton Esqr.
